DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see claims remarks filed 1/14/2022, with respect to claim 1, 18-21 have been fully considered and are persuasive.  The 35 USC 102(a)(1) of claims 1, 18-21 has been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
	Regarding claim 1, 2, 4 and 5 cited prior art doesn’t expressly teach claim as amended. Hence claims 1, 2, 4 and 5 are deemed allowable.
	Claims 3, 6-22 depended on allowable claims 1, 2, 4 or 5 hence claims 3, 6-22 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836